Case 1:20-cv-01580-RCL Document 3-5 Filed 06/17/20 Page 1of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA,
Plaintiff,
V.

Civil Action No. 20-cv-1580

JOHN R. BOLTON,

Defendant.

Nm eee eee See” ee ee Nee” Nee Nee” eee”

 

DECLARATION OF JOHN L. RATCLIFFE

I, John L. Ratcliffe, make the following Declaration pursuant to 28 U.S.C. § 1746,
and state that under penalty of perjury the following is true and correct to the best of my
knowledge and belief:

1. Currently, I serve as the Director of National Intelligence at the Office of the
Director of National Intelligence. In my current position, I oversee all 17 elements of the
Intelligence Community, including the Central Intelligence Agency, the National Security
Agency, the National Geospacial-Intelligence Agency, the Defense Intelligence Agency, the
National Reconnaissance Office, and the intelligence elements of the military services, the
Federal Bureau of Investigation, the Department of Treasury, the Department of Energy, the
Department of State, the Department of Homeland Security, and the Drug Enforcement
Administration.

2. The responsibilities and authorities of the DNI are set forth in the National
Security Act of 1947, as amended. See 50 U.S.C. § 3024. The National Security Act provides,
among other things, that “[t]he Director of National Intelligence shall protect intelligence sources

and methods from unauthorized disclosure.” 50 U.S.C. § 3024(4)(1). Consistent with this
Case 1:20-cv-01580-RCL Document 3-5 Filed 06/17/20 Page 2 of 3

responsibility, the DNI establishes and implements guidelines for the IC for classification of
information under applicable law, Executive orders, or other Presidential directives, and access
to and dissemination of intelligence. Id. § 3024(i)(2)(A), (B). By virtue of my position as DNI,
and unless otherwise directed by the President, I have access to all intelligence related to the
national security that is collected by any department, agency, or other entities of the United
States. See 50 U.S.C. § 3024(b); section 1.3(a) of Executive Order 12333, as amended.

3. Prior to assuming my current position, I represented the people of the Fourth
District of Texas in the U.S. House of Representatives for three terms. During that time, I served
on the House Permanent Select Committee on Intelligence, the House J udiciary Committee, the
House Committee on Homeland Security, and the House Committee on Ethics.

4. Prior to serving in the U.S. House of Representatives, from 2007 to 2008, I served
as the United States Attorney in the U.S. Attorney’s Office for the Eastern District of Texas.
From 2005 to 2007, I served as the First Assistant United States Attorney, as well as Chief of the
Anti-Terrorism and National Security Section, in the U.S. Attorney’s Office for the Eastern
District of Texas. In these positions, I managed the investigations and prosecutions of numerous
national security and anti-terrorism cases and represented the United States in connection with
these cases. I also managed the Department of Justice Joint Terrorism Task Force for the
Eastern District of Texas.

5. I have reviewed what I understand to be the draft manuscript submitted by John
Bolton (Author) as modified by the Author during the pre-publication review process by the
National Security Council (NSC).

6. I have reviewed selected excerpts from the current version of the draft
manuscript, identified by the Senior Director for Intelligence Programs at the NSC (Senior

Director). In addition, I have reviewed the classified declaration submitted by the Senior

2
Case 1:20-cv-01580-RCL Document 3-5 Filed 06/17/20 Page 3 of 3

Director. Based on my professional training and experience, as well as the information available
to me as Director of National Intelligence, I concur that these passages contain classified national
security information.

ve Based on my professional training and experience, as well as the information
available to me as Director of National Intelligence, it is my opinion that these passages of the
manuscript, if made public, will damage national security. The type of classified information in
these passages is the type of information that foreign adversaries of the United States seek to
obtain, at great cost, through covert intelligence collection. Unauthorized disclosure of these
types of classified information could reveal, in some instances, the limits and, in some instances,
the capabilities of U.S. intelligence collection and would cause irreparable damage to national
security.

Executed this 17th day of June 2020.

(“fea

OFN L. RATCLIFFE
